Citation Nr: 1712068	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  10-40 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from November 1984 to November 2004.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that, in pertinent part, granted service connection for hypertension, rated 0 percent, effective September 23, 2008; denied service connection for a sleep disorder and tinnitus; and declined to reopen a claim of service connection for migraines.  The Veteran disagreed with the initial disability rating assigned for his hypertension as well as the denials in his claims for service connection for a sleep disorder, tinnitus, and migraines.  See February 2009 notice of disagreement.  

In March 2017, the Veteran's representative presented written argument as to the Veteran's claim for an increased initial disability rating for hypertension as well as his claims for service connection for a sleep disorder, tinnitus, and migraines.  However, a review of the record shows that in an August 2010 rating decision, the Veteran was awarded service connection for tinnitus and migraines, each rated 10 percent, effective July 31, 2008 and March 13, 2008, respectively.  The Veteran did not appeal either the initial disability ratings or effective dates assigned; therefore, the claims seeking service connection for tinnitus and migraines are resolved and no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

Regarding the claim for an increased initial rating for hypertension, the Veteran was issued a statement of the case in August 2010 that addressed both that claim as well as the claim of service connection for a sleep disorder.  In the Veteran's September 2010 VA Form 9, substantive appeal, he did not check either of the boxes available to indicate whether he wanted to appeal all of the issues listed on the SOC or whether he was appealing only some of the issues.  However, in the accompanying text, he stated, "I am appealing the 'sleep apnea' decision."  He then proceeded to provide argument as to that claim and made no reference to his hypertension.  

According to 38 C.F.R. § 20.202, "[a] Substantive Appeal consists of a properly completed VA Form 9, 'Appeal to Board of Veterans' Appeals,' or correspondence containing the necessary information.  If the Statement of the Case . . . addressed several issues, the Substantive Appeal must either indicate that the appeal is being perfected as to all of those issues or must specifically identify the issues appealed."  In this case, the Veteran specifically identified the issue on appeal as the claim of service connection for a sleep disorder.  Thus, he did not perfect his appeal as to the matter of the initial rating to be assigned for his service-connected hypertension., and that issue is no longer before the Board.  See also June 2016 VA Form 8, Certification of Appeal (identifying the only issue on appeal as service connection for a sleep disorder).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a sleep disorder.  He has not been afforded a VA examination in this matter.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold.  Id.   

After reviewing the record, the Board is of the opinion that an examination for a medical opinion is necessary.  In particular, it is the Veteran's contention that his currently diagnosed obstructive sleep apnea is due to his active service.  In various statements, he has stated that he experienced sleep problems and other symptoms related to difficulty sleeping in service, and that those problems/symptoms continued after service.  In light of these contentions, a VA examination is necessary to determine whether the Veteran has a currently diagnosed sleep disorder, to include obstructive sleep apnea, that had its onset in service or is otherwise etiologically related to service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify the provider(s) of any additional treatment or evaluation he has received for claimed sleep disorder, including obstructive sleep apnea, records of which are not already associated with the claims files, and to provide any releases necessary for VA to secure such records of treatment or evaluation. 

Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran

2.  After the above records request has been completed, arrange for the Veteran to be afforded an examination by an appropriate examiner to determine the nature and likely etiology of his claimed sleep disorder, to include obstructive sleep apnea.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's claimed sleep disorder, to include obstructive sleep apnea, had its onset in service or is otherwise related to his service?

In addressing this question, the examiner should consider and discuss the Veteran's lay statements to the effect that he demonstrated symptoms of restless sleep/difficulty sleeping during service, and whether there is a medically sound basis to attribute such in-service symptoms to the diagnosis of obstructive sleep apnea.  The examiner should also cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

